977 F.2d 581
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth A. JOHNSON, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, et al., Defendants-Appellees.
No. 92-1442.
United States Court of Appeals, Sixth Circuit.
Oct. 14, 1992.

Before RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Kenneth A. Johnson, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking injunctive, declaratory and monetary relief, Johnson sued the Michigan Department of Corrections (MDOC), and several MDOC prisons, officials and employees.   Johnson alleged that the defendants violated his First Amendment right of access to the courts by denying him indigent status, free photocopying of legal materials and by refusing to mail out specific legal pleadings by certified mail.   He also alleged that the defendants censored his legal mail and transferred him in retaliation for exercising his First Amendment rights.


3
After de novo review in light of Johnson's objections, the district court adopted the report and recommendation of the magistrate judge and dismissed the § 1983 action.   On appeal, Johnson raises the same claims which he raised in the district court.   He requests the appointment of counsel.


4
Upon review, we affirm the district court's judgment because there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


5
Accordingly, Johnson's request for counsel is denied and the district court's judgment is affirmed for the reasons set forth in the magistrate judge's report filed on November 14, 1991, as adopted by the district court in its March 12, 1992 order.   Rule 9(b)(3), Rules of the Sixth Circuit.